Case: 15-10320    Date Filed: 01/29/2016   Page: 1 of 4


                                                            [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 15-10320
                          ________________________

                       D.C. Docket No. 1:11-cv-23820-JJO

BANNING LARY, M.D.,
KATHERINE LARY,
as Successor Trustees of the Starbright Grantor Family Trust,
TODD LARY,
as Successor Trustees of the Starbright Grantor Family Trust,
SCOTT LARY,
as Successor Trustees of the Starbright Grantor Family Trust,
ELIZABETH LARY, et al.,

                                                 Plaintiffs–Counter-Defendants
                                                 Appellees–Cross-Appellants,

versus

BOSTON SCIENTIFIC CORPORATION,
a Delaware corporation,
BOSTON SCIENTIFIC SCIMED, INC.,
a Minnesota corporation,

                                             Defendants–Counter-Claimants
                                             Appellants–Cross-Appellees.
                          ________________________

                  Appeals from the United States District Court
                      for the Southern District of Florida
                         ________________________
                               (January 29, 2016)
                  Case: 15-10320       Date Filed: 01/29/2016    Page: 2 of 4


Before WILSON and JULIE CARNES, Circuit Judges, and HALL, * District
Judge.

PER CURIAM:

         In 1991, Dr. Banning Lary and InterVentional Technologies (“IVT”) entered

into a Technology Transfer Agreement (“the Agreement”) that, among other

things, called for Dr. Lary to license patents to IVT that disclosed devices used to

treat arterial blockage; in return, IVT agreed to pay royalties to Dr. Lary on the sale

of certain products. Subsequently, Boston Scientific, the defendant in this action,

acquired IVT, and Dr. Lary transferred his rights to royalties to the plaintiff,

Starbright Grantor Family Trust. The Agreement provided that Defendant’s

obligation to pay Plaintiff royalties ended upon the termination of the Agreement.

In 2011, a dispute arose between the parties as to when the Agreement would

terminate, with Defendant contending that the Agreement ended in 2013 and

Plaintiff arguing that termination would not occur until 2023.

         Plaintiff sued, and Defendant counterclaimed. The district judge granted

summary judgment to Plaintiff on Defendant’s counterclaim (which ruling is not at

issue in this appeal). With the parties’ consent, the case was referred to Magistrate

Judge John O’Sullivan to conduct all proceedings and enter final judgment.1 The



*
 Honorable James Randal Hall, United States District Judge for the Southern District of
Georgia, sitting by designation.
1
    See 28 U.S.C. § 636(c)(1) and Fed. R. Civ. P. 73.
                                                 2
              Case: 15-10320     Date Filed: 01/29/2016    Page: 3 of 4


magistrate judge disposed of all remaining claims, as set out in pertinent part

below.

      On the parties’ competing motions for summary judgment, the magistrate

judge granted Defendant’s motion to limit royalties to sales based on a particular

product (“the Cutting Balloon”) and granted Plaintiff’s motion for summary

judgment as to the termination date of the Agreement, holding that Defendant’s

obligation to pay Plaintiff royalties runs through December 4, 2023. In a separate

order, the magistrate judge granted Plaintiff’s Rule 11 motion for sanctions against

Defendant, finding that Defendant’s counterclaim was “objectively frivolous.” As

to the timing of the royalty payments, the magistrate judge orally ruled at a pretrial

hearing that Plaintiff was entitled to a lump sum payment of anticipated royalties.

      The parties then stipulated to the accuracy of Defendant’s forecasts of

Cutting Balloon sales through 2023: $16,603,000. However, unable to agree on

the discount rate to be applied to those forecasts—that is, the percentage by which

the damages figure should be reduced to convert it to present-day dollars—the

parties agreed to a bench trial on this dispute. The magistrate judge thereafter

issued an order accepting Defendant’s expert’s proffered discount rate of 11%.




                                          3
                 Case: 15-10320        Date Filed: 01/29/2016       Page: 4 of 4


       The parties have cross-appealed most of the above rulings.2 Defendant

appeals the rulings in favor of Plaintiff by the magistrate judge, as set out above;

Plaintiff appeals the magistrate judge’s ruling as to the discount rate to be applied

to anticipated future sales revenue.

       After a thorough review of the briefs and record, and with the benefit of oral

argument, we affirm the magistrate judge’s well-reasoned decisions on these

matters.

AFFIRMED.




2
 Plaintiff does not appeal the magistrate judge’s ruling limiting royalties to sales of the Cutting
Balloon product.
                                                 4